Citation Nr: 0717082	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-23 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for throat cancer.

6.  Entitlement to service connection for thyroid cancer, 
secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for PTSD, bilateral 
hearing loss, tinnitus, throat cancer, and thyroid cancer, 
secondary to exposure to herbicide agents, on the merits.  In 
January 2007, the veteran testified before the Board at a 
hearing that was held at the RO.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  At his January 2007 hearing before the Board, the veteran 
withdrew his appeals concerning entitlement to service 
connection for bilateral hearing loss, tinnitus, throat 
cancer, and thyroid cancer, secondary to exposure to 
herbicide agents.

2.  Evidence received since the May 1998 rating decision 
relates to a previously unestablished fact and raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for bilateral 
hearing loss have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

2.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for tinnitus 
have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2006).

3.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for throat 
cancer have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2006).

4.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for thyroid 
cancer, secondary to exposure to herbicide agents, have been 
met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).

5.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2006).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2006).

In June 2004, the veteran submitted a VA Form 9 perfecting 
his appeals as to the issues of entitlement to service 
connection for bilateral hearing loss, tinnitus, throat 
cancer, and thyroid cancer, secondary to exposure to 
herbicide agents, as identified in the June 2004 statement of 
the case.  

At his January 2007 hearing before the Board, the veteran 
stated that he was withdrawing the appeals as to the issues 
of entitlement to service connection for bilateral hearing 
loss, tinnitus, throat cancer, and thyroid cancer, secondary 
to exposure to herbicide agents.  The Board finds that the 
veteran's statement indicating his intention to withdraw the 
appeals as to these issues, once transcribed as a part of the 
record of his hearing, satisfies the requirements for the 
withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 
Vet. App. 355 (1993) (holding that a statement made during a 
personal hearing, when later reduced to writing in a 
transcript, constitutes a Notice of Disagreement within the 
meaning of 38 U.S.C. § 7105(b)).

As the appellant has withdrawn his appeals as to the issues 
of entitlement to service connection for bilateral hearing 
loss, tinnitus, throat cancer, and thyroid cancer, secondary 
to exposure to herbicide agents, there remain no allegations 
of errors of fact or law for appellate consideration 
concerning these issues.  The Board therefore has no 
jurisdiction to review the issues.

Accordingly, the issues of entitlement to service connection 
for bilateral hearing loss, tinnitus, throat cancer, and 
thyroid cancer, secondary to exposure to herbicide agents are 
dismissed.

New and Material Evidence

Service connection for PTSD was previously denied in a May 
1998 rating decision.  Although the RO has adjudicated the 
issue of entitlement to service connection on the merits, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

In a May 1998 rating decision, the RO denied the veteran's 
claim for service connection for PTSD.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2006).  
Thus, the May 1998 decision became final because the veteran 
did not file a timely appeal.

The claim for entitlement to service connection for PTSD may 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The veteran filed his 
application to reopen his claim in September 2002.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service treatment records, and the veteran's own 
statements.  The RO found that there was no confirmed 
diagnosis of PTSD, and the claim was denied.  

The veteran applied to reopen his claim for service 
connection in September 2002.  The Board finds that the 
evidence received since the last final decision in May 1998 
is not cumulative of other evidence of record, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating his claim.

Newly received evidence includes an August 2004 report of VA 
examination which shows that the veteran has been diagnosed 
with PTSD in conformance with the standards of the DSM-IV.  
This is evidence that is both new and material, as it 
demonstrates a current diagnosis of PTSD.  At the time of the 
May 1998 denial, the veteran did not have a diagnosis of 
PTSD.  The new evidence was not previously considered by 
agency decision makers, is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.303.   New evidence 
is sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's disability, even where it may not convince the 
Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Accordingly, the claim for service connection 
for PTSD is reopened.  

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159 (2006).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to reopening the claim.  


ORDER

The appeal concerning the issue of entitlement to service 
connection for bilateral hearing loss is dismissed.

The appeal concerning the issue of entitlement to service 
connection for tinnitus is dismissed.

The appeal concerning the issue of entitlement to service 
connection for throat cancer is dismissed.

The appeal concerning the issue of entitlement to service 
connection for thyroid cancer, secondary to exposure to 
herbicide agents, is dismissed.

New and material evidence for the claim of entitlement to 
service connection for post-traumatic stress disorder has 
been submitted.  To this extent only, the appeal is granted.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2006).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The veteran contends that he has PTSD related to alleged 
service stressors in Vietnam, warranting service connection 
PTSD.  See 38 C.F.R. § 3.304(f).  According to service 
personnel records, the veteran served in Vietnam for 
approximately 18 months.  His military occupational specialty 
is listed as medical corpsman.  Service personnel records 
show that he was awarded decorations indicating service in 
Vietnam, but not evidencing combat.  His service medical 
records are negative for a psychiatric disorder.

Post-service medical records show that the veteran has 
received psychiatric treatment, and that he has been 
diagnosed with PTSD.  The veteran's claim has been denied on 
the basis that his alleged stressors have not been verified.  

In January 2007 testimony before the Board, the veteran 
reported PTSD stressors including a January 1968 rocket and 
mortar attack at Artillery Hill, the base at which he was 
stationed in Kontum, Vietnam, and a week-long period during 
August 1968 where he was sent to relieve a medical corpsman 
attached to the 1st Battalion, 36th Artillery, also stationed 
at Artillery Hill in Kontum, during which the camp  received 
rocket and mortar attacks.  As a result of the attacks, 
several men were killed, and he was required to care for the 
seriously wounded.

As it is not shown by the evidence of record that the veteran 
engaged in combat, the alleged stressors must be verified by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  Because the veteran has provided detailed 
evidence sufficient to verify stressors through the United 
States Army & Joint Services Records Research Center (JSRRC), 
and no attempt to verify has yet been made, the RO should 
attempt to verify the listed stressors through JSRRC.  

Additionally, as the veteran's service personnel records 
would be of assistance in determining his location at the 
time the alleged stressor events occurred, and his service 
personnel records have not yet been associated with the 
claims file, they should be obtained.

Finally, in January 2007 testimony before the Board, the 
veteran reported that he received United States citizenship 
after his discharge from the United States Army.  In some 
instances, United States citizenship is granted on the basis 
of combat service with the United States Armed Forces.  
Because the circumstances involved in his becoming a citizen 
of the United States are not clear, and may be relevant to 
his claim for service connection for PTSD, additional 
information surrounding the circumstances of his citizenship 
should be elicited from the veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to provide 
additional information regarding his 
status as a United States citizen.  
Specifically, the veteran should be 
asked whether his application for 
United States citizenship was approved 
on the basis of having served in combat 
with the United States Armed Forces, or 
whether it was approved on other 
grounds, such as marriage to a United 
States citizen.  The veteran should 
provide documentation sufficient to 
support the grounds on which 
citizenship was approved if such a 
grant of citizenship was related to his 
service.

2.  Obtain the veteran's complete 
service personnel records and associate 
them with the claims folder.

3.  Forward the veteran's statements of 
alleged PTSD stressors, as well as 
copies of his service personnel records 
and any other relevant evidence, to the 
United States Army & Joint Services 
Records Research Center (JSRRC).  
Request that JSRRC examine the unit 
history of the 1st Battalion, 92nd 
Artillery, Companies A and B, for the 
period from January 1968 to March 1968 
to determine whether the veteran's 
alleged stressor of rocket and mortar 
attack at Artillery Hill in Kontum, 
Vietnam can be verified.  A specific 
request for verification should also be 
made for an August 1968 rocket and 
mortar attacks at Artillery Hill in 
Kontum, Vietnam.  If more detailed 
information is needed for such 
research, the veteran should be given 
the opportunity to provide it.

4.  Then, readjudicate the claim for 
service connection for PTSD.  If the 
action remains adverse to the veteran, 
issue a supplemental statement of the 
case and allow the appellant an 
appropriate opportunity to respond 
thereto.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The law requires that all 
claims remanded by the Board or the United States Court of 
Appeals for Veterans Claims for development or other action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


